Title: To George Washington from John Hancock, 2–6 August 1776
From: Hancock, John
To: Washington, George



Sir
Philadelphia 2d[—c.6] August 1776

I am particularly instructed by Congress to Answer that part of your Letter of 29th Ulto directed to the Board of War, which Relates to the filling up Vacancies in the Army. The Congress are Concern’d to find that an opinion is entertain’d that greater Confidence has been plac’d in, & larger powers given to other Commanders in that respect, than to yourself; They have in no instance, except in the late Appointment of General Gates to the

Command in Canada, parted with the power of filling up Vacancies. The great Confusion & many Disorders prevalent in that Army & its Distance, induc’d Congress to lodge such a power in that General, for the limited space of three months, & only during his Continuance in Canada. Should Congress ever empower its Generals to fill up the Vacancies in the Army, they know of no one in whom they would so soon Repose a Trust of such Importance as in yourself; but future Generals may make a bad use of it. The Danger of the Precedent, not any suspicion of their present Commander in Chief, prompts them to Retain a power, that, by you, Sir, might be exercised with the greatest public Advantage.
I do myself the Honour to enclose sundry Resolves, and to request your Attention to them. They relate principally, as you will perceive to some new Regulations with Regard to Paymasters, Commissaries and Quarter Masters in the American Army and are intended to prevent Confusion and Disorder in those several Departments.
The Congress approve of your employing in the Service of the States, the Stockbridge Indians, if you think proper.
The enclosed Resolve for taking into the Pay of the States such of the Seamen as may fall into our Hands on Board of Prizes, will, I trust, be attended with the good Effects, Congress had in View when they passed it. I have the Honour to be with perfect Respect & Esteem Sir your most obedt & very hble Servt

John Hancock Presidt


Your favr of 5 Inst. just Came to hand, will be Replied to by to morrow’s post.

